ORDER
Respondent was admitted to the South Carolina Bar in 1988. On February 7, 2011, she was suspended from the *611practice of law for nine months, retroactive to March 4, 2010, the date of respondent’s interim suspension. In re Givens, 391 S.C. 427, 706 S.E.2d 22 (2011).
On August 28, 2013, respondent filed a petition for reinstatement. A hearing was held before the Committee on Character and Fitness on March 12, 2014. The Committee issued a Report and Recommendation in which it finds respondent meets the requirements set forth in Rule 31(f) of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR, and recommends respondent be restored to active status with the South Carolina Bar. Neither respondent nor the Office of Disciplinary Counsel have filed objections to the Report and Recommendation.
We grant the petition for reinstatement and restore respondent to active status with the South Carolina Bar.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT